United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4126
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Rebecca S. Shriver,                     *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 6, 2006
                                Filed: November 9, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Rebecca Shriver appeals the sentence the district court1 imposed after she
pleaded guilty to distributing methamphetamine, in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(C). Her counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967).

      Shriver’s plea agreement contains a valid appeal waiver. See United States v.
Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing enforceability of

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
appeal waiver); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th
Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case). Having reviewed
the record independently pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), for any
nonfrivolous issues not covered by the appeal waiver, we find none. Accordingly, we
enforce the waiver and dismiss the appeal. We also grant counsel leave to withdraw.
                       ______________________________




                                        -2-